22 So.3d 178 (2009)
RADCLIFFE 10, L.L.C.
v.
ZIP TUBE SYSTEMS OF LOUISIANA, INC., Burger Engineering, L.L.C., Ronald Burger and Bryan Burger.
Burger Engineering, L.L.C.
v.
Radcliffe 10, L.L.C. and James M. Radcliffe.
Nos. 2007/CA/1801, 2007/CA/1802.
Court of Appeal of Louisiana, First Circuit.
December 3, 2008.

REHEARING REQUESTS:
The rehearing request of appellee, Radcliffe 10, L.L.C. is granted for the limited purpose of amending the original decree so the same reads as follows:
Radcliffe 10, L.L.C. owes Burger Engineering, L.L.C. the sum of eight hundred and fifty thousand dollars ($850,000.00) plus legal interest from the date of judicial demand, which sum is to be credited to Burger Engineering as an offset of the damages owed by Burger Engineering, L.L.C. to Radcliffe 10, L.L.C. Section "c" of the first order of the judgment, declaring that the Act of Cash Sale of Business Assets is a complete transaction translative of ownership, is deleted. In all other respects, the judgment is affirmed
/s/ E. James Gaidry
E. James Gaidry
/s/ J. Michael McDonald
J. Michael McDonald
/s/ Page McClendon
Page McClendon